ACCEPTED
                                                                                        01-14-00710-cv
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                   9/1/2015 5:38:03 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                               NO. 01-14-00710-CV

                        IN THE COURT OF APPEALS            FILED IN
                                                    1st COURT OF APPEALS
                     FOR THE FIRST JUDICIAL DISTRICT HOUSTON, TEXAS
                          OF TEXAS AT HOUSTON       9/1/2015 5:38:03 PM
                                                               CHRISTOPHER A. PRINE
                                                                     Clerk
                           LEA PERCY MCLAURIN,
                                 APPELLANT

                                        V.

                   SCOTT SUTTON MCLAURIN,
                             APPELLEE
__________________________________________________________________

            On Appeal from the 309th Judicial District Court
              Harris County, Texas | Cause No. 2009-06775
__________________________________________________________________


                     MOTION FOR EXTENSION OF TIME TO
                         FILE APPELLANT’S REPLY

      Appellant, LEA PERCY MCLAURIN, files this first motion for extension

of time to file Appellant’s Reply.

      1.     Applicable Deadlines:

      Appellant’s Brief was filed on February 2, 2015.

      Appellee’s Brief was originally due on March 4, 2015; but this Court, upon

Appellee’s request, extended that deadline.

      On June 18, 2015, this case was abated to permit the trial court to resolve a

dispute between the parties regarding certain exhibits missing from the court

reporter’s record.
                                                                                  1
      On July 29, 2015, a supplemental reporter’s record was filed.

      On July 31, 2015, this case was reinstated.

      Also on July 31, 2015, a supplemental clerk’s record was filed. An

additional supplemental clerk’s record was filed on August 11, 2015.

      Appellee’s Brief was filed on August 12, 2015.

      Appellant’s Reply is due on September 1, 2015.

      2.     First Request for Extension of Time:

      This is Appellant’s first request for an extension of time to file her

Appellant’s Reply. LEA PERCY MCLAURIN is asking for a 10-day extension

from the date of this motion to file her Appellant’s Reply, up to and including

September 11, 2015.

      3.     Legal Authority for Extension of Time:

      Pursuant to Texas Rule of Appellate Procedure 38.6(d), this Court is

authorized to extend the time for filing a brief if a motion is filed in conformity

with Texas Rule of Appellate Procedure 10.5, before or after the brief is due. This

request is timely filed.

      4.     Reasons for Request for Extension of Time:

      Attorneys for Appellant need a short extension of time to review the brief

filed by Appellee and the supplemental reporter’s and clerk’s records filed on July

29, 2015, July 31, 2015, and August 11, 2015.

                                                                                 2
                                     PRAYER

        For the foregoing reasons, Appellant, LEA PERCY MCLAURIN hereby

requests that this Court grant an extension of the deadline to file her Appellant’s

Brief by 10 days from the date of this motion, up to and including September 11,

2015.

                                      Respectfully submitted,

                                      LAW OFFICE OF DANIEL J. LEMKUIL

                                      /s/ Daniel J. Lemkuil
                                      Daniel J. Lemkuil
                                      State Bar No. 00789448
                                      1314 Texas Ave., Suite 1515
                                      Houston, TX 77002
                                      Tel: 713-993-9100 | Fax: 713-225-0099
                                      daniel_lemkuil@flash.net

                                      LAW OFFICE OF JANICE L. BERG
                                      Janice L. Berg
                                      State Bar No. 24064888
                                      1314 Texas Ave., Suite 1515
                                      Houston, TX 77002
                                      Tel: 713-993-9100 | Fax: 713-225-0099
                                      janice@janiceberglaw.com

                                      ATTORNEYS FOR APPELLANT


                      CERTIFICATE OF CONFERENCE

      This is to certify that counsel for Appellant, Janice L. Berg, made reasonable
attempts to confer with all parties regarding whether they oppose this motion:



                                                                                  3
      - On September 1, 2015, counsel for Appellant contacted counsel for
Appellee, Todd Frankfort, regarding this motion by phone and text message but no
agreement regarding the extension of time was reached.

                                    /s/ Janice L. Berg
                                    Janice L. Berg




                        CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served on all
parties or counsel in accordance with the Texas Rules of Appellate Procedure on
September 1, 2015.

                                    /s/ Janice L. Berg
                                    Janice L. Berg




                                                                              4